Citation Nr: 1308588	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-46 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than March 16, 2008 for the grant of a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from March 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon, which granted a TDIU and assigned an effective date of March 16, 2008.  The Veteran filed a notice of disagreement with the effective date and thereafter perfected the appeal.  The matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran's claim for TDIU was receive on March 11, 2005.

2.  The effective date for service connection for PTSD, and 70 percent rating for PTSD, is March 11,  2005; service connection was not in effect for any disability prior to March 11, 2005. 

3.  The service-connected disability of PTSD with secondary depression, NOS, and agoraphobic symptoms, has preclude substantially gainful employment consistent with his education and occupational experience since March 11, 2005.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of TDIU from March 11, 2005 have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3400, 3.340, 3.341, 4.16 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; 
(2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  

Regarding the earlier effective date appeal, in this case, the earliest possible date permitted by the effective date regulations (date of receipt of claim) as applied to increased ratings, has been granted, so that an earlier effective date is not legally possible.  See Hurd v. West, 13 Vet. App. 449 (2000) (a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim). As the Board is granting the full benefit sought on appeal, that is, is granting the earliest effective date provided by regulation, the claim is substantiated, there remains no further benefit, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Earlier Effective Date for TDIU

The United States Court of Appeals for Veterans Claims (Court) has recently held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In the case of a claim for a total rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400 (o)(1)(2); VAOPGCPREC 12-98.  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997). 

The Board notes that, in conjunction with his initial claim for service connection for PTSD received on March 11, 2005, the Veteran submitted a report from the Eugene Vet Center PTSD Clinic, wherein, in addition to containing a diagnosis of chronic PTSD, the Veteran reported that he was extremely depressed and could not get a job and "still had not gotten a job."  The examiner noted that the Veteran reported that his last big job was two years ago.  The examiner stated that the Veteran showed his Social Security life earnings to her, which totaled about $30,000 since his return from Vietnam.  

Based upon the report, including the statements made by the Veteran at the time of the Vet Center interview, a claim for a TDIU was raised both by the Veteran and by the record at that time.  As such, the claim for TDIU has been pending since March 11, 2005, the date of receipt of the initial claim for service connection for PTSD.  

The Veteran contends that because of  his service-connected PTSD he has been unable to secure gainful employment prior to March 16, 2008, the effective date from which TDIU was granted.  The Board notes that service connection for PTSD, and a 70 percent rating for PTSD, have been made effective March 11, 2005.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  A veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. § 3.340, 3.341, 4.15 (2012). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel interpreted that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91. 

The Court has also held that a veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

As noted above, in conjunction with his initial claim, the Veteran submitted an undated report from a Counselor at the Eugene Vet Venter that was receive on March 11, 2005.  In addition to the Veteran reporting that he was extremely depressed and unable to get a job, the examiner noted that the Veteran had held a number of jobs for short duration and had had extremely low earnings since his return from Vietnam.  She observed that the longest job which the Veteran had had lasted one year and that he had started a business which had lasted two years.  The examiner further indicated that the Veteran's PTSD disturbances caused clinically significant distress and impairments in occupational, social, and other important areas of life functioning.  

In conjunction with his claim for Social Security Disability benefits, the Veteran was afforded a psychiatric examination in December 2005.  In the report, the examiner indicated that the Veteran stated that he had been mostly been self-employed at "everything under the sun."  He reported having started several businesses but left them due to conflict.  The Veteran indicated that he had been employed by about 30 employers but had found it difficult to work for other people, to meet their expectations, and to conform.  He reported that the longest employment had been one year.  He noted having several short employments, as short as one day to one month, many of which ended with his being fired or walking off the job when he was expected to be fired.  His last employment was in 2003, working for a company and driving a fire truck.  He stated that he was harassed by others on that job because he refused to do more than drive the truck.  The examiner indicated that the Veteran became angry when talking about his reason for not helping others.  The Veteran stated that "I don't put up with people's bull crap."  

The examiner assessed that, as a result of his psychiatric problems, which he diagnosed as dysthymic disorder and agoraphobia, the Veteran had difficulty in his employment situations, taking orders, and being a team player.  He noted that, even when self-employed, the Veteran apparently started businesses which he left due to difficulties with fellow workers.  The examiner assigned a GAF score of 50, which may be indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

At the time of the March 2008 VA examination, the Veteran reported that he was never able to hold down a job.  Asked to explain, the Veteran stated "I guess I had no social skills...most people would not tell their boss they are idiots, but I did...I think most people are idiots."  The examiner noted that the Veteran's therapist stated that he had never earned more than $30,000 in his entire career up until 2004.  The examiner observed that these earnings did not include self-employment, but he noted that the Veteran stated that these opportunities also fell apart due to problems with anger.  The Veteran reported that he ran a successful business for about a year before burning out due to conflicts with shareholders in a corporation he had started.  He also reported holding one job for a year but was fired when he became angry over their business practices.  He further noted having had up to 20 jobs, some lasting several months.  The rest of the time he was self-employed with varying degrees of success.  

The VA examiner in March 2008 rendered a diagnosis of chronic severe PTSD and assigned a GAF score of 35, indicative of some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter, supra.  The examiner indicated that, following Vietnam, the Veteran showed marked deficiencies in vocational functioning and continued to be plagued by significant disturbances in thinking and mood.  

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD since March 11, 2005, the date of his initial claim of service connection for PTSD.  The psychiatric reports prepared in conjunction with the Veteran's claim reveal an inability to maintain gainful employment throughout the time period in question, as evidenced by the examiner's reporting the Veteran having had in excess of 20 jobs since his return from service; the inability to hold employment, having had only one job for more than one year; the insignificant amount of earnings over an extended period of time, including no earnings since 2004; and the fact that the Veteran had had difficulty in his employment situations, including taking orders and being a team player, and had marked deficiencies in vocational functioning.  


Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for unemployability for a TDIU as of March 11, 2005, were met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This is the earliest effective date for TDIU that is legally possible because the effective date for service connection for PTSD, and 70 percent rating for PTSD, is March 11,  2005, and service connection was not in effect for any disability prior to March 11, 2005.  A TDIU may only be based on service-connected disabilities.  An earlier effective date is not warranted as that is the earliest date which may be assigned, as service connection for PTSD, the disability which serves as the underlying cause of the grant of TDIU, was not in effect prior to this time. 


ORDER

An effective date of March 11, 2005 for a TDIU is granted.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


